 

Exhibit 10.49

SABRE CORPORATION
2014 OMNIBUS INCENTIVE COMPENSATION PLAN
FORM OF RESTRICTED STOCK UNIT GRANT AGREEMENT

THIS AGREEMENT, including any special terms and conditions in the appendix
attached hereto (the “Agreement”), made as of this ___________between Sabre
Corporation (the “Company”) and __________ (the “Participant”).

WHEREAS, the Company has adopted the Sabre Corporation 2014 Omnibus Incentive
Compensation Plan (the “Plan”) to promote the interests of the Company and its
stockholders by providing the employees and non-employee directors of the
Company, who are largely responsible for the management, growth, and protection
of the business of the Company, with incentives and rewards to encourage them to
continue in the service of the Company;

WHEREAS, Section 7 of the Plan provides for the Grant to Participants of Other
Stock-Based Awards, including restricted stock units (“RSUs”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1.

Grant of RSUs.  Pursuant to, and subject to, the terms and conditions set forth
herein and in the Plan, the Company hereby grants to the Participant ________
RSUs.  Each RSU granted hereunder represents the right to receive one share of
the Company’s Common Stock on the Settlement Date (as defined herein), upon the
terms and subject to the conditions (including the vesting conditions) set forth
in this Agreement and the Plan.  

2.

Grant Date.  The Grant Date of the RSUs is __________.

3.

Vesting of RSUs.

For performance vesting

a)

The number of Eligible RSUs will range from [_______________________]. The
number of Eligible RSUs shall be fixed as of [_______________________].

b)

[______________] Eligible RSUs shall vest on [___________] (each, a “Vesting
Date”), subject in each case to the Participant’s continued Employment through
the applicable Vesting Date.

c)

In the event the Participant’s employment terminates prior to the applicable
Vesting Date for any RSUs for any reason other than as set forth below in
respect of a Qualifying Termination following a Change in Control, such unvested
RSUs will be immediately forfeited as of such termination of employment.

d)

Notwithstanding the foregoing, in the event the Participant has a Qualifying
Termination following a Change in Control, the RSUs that would have vested on
the first Vesting Date immediately following such Qualifying Termination will
vest on date of such Qualifying Termination provided the performance period is
completed and the Company has achieved the performance goals and commensurate
vesting as stated in 3(a) of this agreement, as determined by the Board or the
board of directors or compensation committee of the surviving corporation, as
applicable.

For time-based vesting

a)

The RSUs shall vest in full as follows:  [______________] (each, a “Vesting
Date”); provided that the Participant remains continuously employed by the
Company through the applicable Vesting Date.

 

--------------------------------------------------------------------------------

 

b)

In the event the Participant’s employment terminates prior to the applicable
Vesting Date for any RSUs for any reason other than as set forth below in
respect of a Qualifying Termination following a Change in Control, such unvested
RSUs will be immediately forfeited as of such termination of employment.

c)

Notwithstanding the foregoing, in the event the Participant has a Qualifying
Termination following a Change in Control the RSUs that would have vested on the
first Vesting Date immediately following such Qualifying Termination will vest
on the date of such Qualifying Termination.

4.

Settlement.  Settlement of any RSUs granted hereunder will be made in the form
of shares of Common Stock no later than the fifteenth day of the third month
following the last day of the year in which the applicable Vesting Date or, in
the event of a Qualifying Termination, the Qualifying Termination, occurs (each
such date, a “Settlement Date”).  For purposes of clarification, if the
Participant’s employment terminates after the applicable Vesting Date of any
RSUs but prior to the Settlement Date of such RSUs (including as a result of a
Qualifying Termination following a Change in Control), such RSUs will remain
vested and be subject to settlement by the Company.

5.

Rights as a Shareholder.  The Participant shall have no rights as a stockholder
of the Company with respect to any shares of Common Stock covered by or relating
to the RSUs until the date of issuance to the Participant of a certificate or
other evidence of ownership representing such shares of Common Stock in
settlement thereof.  For purposes of clarification, the Participant shall not
have any voting or dividend rights with respect to the shares of Common Stock
underlying the RSUs prior to the applicable Settlement Date.  

6.

Transferability.  Subject to any exceptions set forth in the Plan, until such
time as the RSUs are settled in accordance with Section 4, the RSUs or the
rights represented thereby may not be sold, pledged, hypothecated, or otherwise
encumbered or subject to any lien, obligation, or liability of the Participant
to any party (other than the Company), or assigned or transferred by such
Participant, but immediately upon such purported sale, assignment, transfer,
pledge, hypothecation or other disposal of the RSUs will be forfeited by the
Participant and all of the Participant’s rights to such RSUs shall immediately
terminate without any payment or consideration from the Company.

7.

Incorporation of Plan.  All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein.  If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan shall govern.  All capitalized terms used and
not defined herein shall have the meaning given to such terms in the Plan.

8.

Taxes.  To the extent required by applicable federal, state, local or foreign
law, the Participant shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arises in connection with
the RSUs in accordance with Section 15 of the Plan.  The Company shall not be
required to deliver shares of Common Stock to the Participant until the Company
determines such obligations are satisfied.  

9.

Construction of Agreement.  Any provision of this Agreement (or portion thereof)
which is deemed invalid, illegal or unenforceable in any jurisdiction shall, as
to that jurisdiction and subject to this section, be ineffective to the extent
of such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions thereof in such jurisdiction or rendering that or any
other provisions of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction.  If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.  No
waiver of any provision or violation of this Agreement by the Company shall be
implied by the Company’s forbearance or failure to take action.  No provision of
this Agreement shall be given effect to the extent that such provision would
cause any tax to become due under Section 409A of the Code.

10.

Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or

 

 

--------------------------------------------------------------------------------

 

remedy of such party nor shall it be construed to be a waiver of any such breach
or default, or an acquiescence therein, or of or in any similar breach or
default thereafter occurring nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring.  Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party or any provisions or
conditions of this Agreement, shall be in writing and shall be effective only to
the extent specifically set forth in such writing.

11.

No Special Employment Rights; No Right to Award.  Nothing contained in the Plan
or any Award shall confer upon the Participant any right with respect to the
continuation of his employment by or service to the Company or interfere in any
way with the right of the Company at any time to terminate such employment or
service or to increase or decrease the compensation of the Participant from the
rate in existence at the time of the grant of the RSUs.  The rights or
opportunity granted to the Participant on the making of an Award shall not give
the Participant any rights or additional rights to compensation or damages in
consequence of either:(a) the Participant giving or receiving notice of
termination of his or her office or employment; (b) the loss or termination of
his or her office or Employment with the Company or its Subsidiaries for any
reason whatsoever; or (c) whether or not the termination (and/or giving of
notice) is ultimately held to be wrongful or unfair.

12.

Data Privacy.  By participating in the Plan the Participant consents to the
collection, holding, processing and transfer of data relating to the Participant
and, in particular, to the processing of any sensitive personal data by the
Company and its Affiliates for all purposes connected with the operation of the
Plan, including, but not limited to: (i) holding and maintaining details of the
Participant and his participation in the Plan; (ii) transferring data relating
to the Participant and his participation in the Plan to the Company’s registrars
or brokers, the plan administrator or any other relevant professional advisers
or service providers to the Company or its Affiliates; (iii) disclosing details
of the Participant and his participation in the Plan to a bona fide prospective
purchaser of the Company or any of its Affiliates (or the prospective
purchaser's advisers), and (iv) with respect to Participants employed in the
European Economic Area, transferring data relating to the Participant and his
participation in the Plan under (a) to (c) above to a person who is resident in
a country or territory outside the European Economic Area that may not provide
the same statutory protection for the data as countries within the European
Economic Area.

13.

Integration.  This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter.  There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan.  This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

14.

Clawback Policies. Notwithstanding anything in the Plan to the contrary, the
Company will be entitled, to the extent permitted or required by applicable law,
Company policy and/or the requirements of an exchange on which the Company’s
shares of Common Stock are listed for trading, in each case, as in effect from
time to time, to recoup compensation of whatever kind paid by the Company or any
of its affiliates at any time to a Participant under the Plan and the
Participant, by accepting this award of RSUs pursuant to the Plan and this
Agreement, agrees to comply with any Company request or demand for such
recoupment.

15.

Policy Against Insider Trading.  By accepting this award of RSUs, the
Participant acknowledges that the Participant is bound by all the terms and
conditions of the Company’s insider trading policy as may be in effect from time
to time.

16.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

17.

Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware without regard to the
provisions governing conflict of laws.

 

 

--------------------------------------------------------------------------------

 

18.

Participant Acknowledgment.  The Participant hereby acknowledges receipt of a
copy of the Plan.  The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan and
this Agreement shall be final and conclusive.

*          *          *          *          *




 

 

--------------------------------------------------------------------------------

 

SCHEDULE A

RSU Vesting Chart




 

 

--------------------------------------------------------------------------------

 

APPENDIX TO

SABRE CORPORATION
2014 OMNIBUS INCENTIVE COMPENSATION PLAN
GLOBAL FORM OF RESTRICTED STOCK UNIT GRANT AGREEMENT

Terms and Conditions

This Appendix constitutes part of the Agreement and includes special terms and
conditions that govern the RSUs granted to the Participant if the Participant
resides in the countries listed herein.  These terms and conditions are in
addition to, or, if so indicated, in place of, the terms and conditions set
forth in the Agreement.

If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently working, transfers employment after the Grant
Date, or is considered a resident of another country for local law purposes, the
Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall be applicable to the Participant.

Notifications

This Appendix may also include information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of March 2015.  Such laws are often complex and change
frequently.  As a result, the Company strongly recommends that the Participant
not rely on the information noted herein as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time the Participant vests in
the RSUs or sells shares of Common Stock he or she acquires under the Plan.

In addition, the information is general in nature and may not apply to the
Participant’s particular situation, and the Company is not in a position to
assure the Participant of any particular result.  Accordingly, the Participant
is strongly advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country apply to his or her specific
situation.

If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently working, transfers employment after the Grant
Date, or is considered a resident of another country for local law purposes, the
notifications contained in this Appendix may not be applicable to him or her.  

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Agreement (of which this Appendix is a part) and the Plan.

Australia

Notifications

Securities Law Notice.  If the Participant acquires shares of Common Stock under
the Plan and the Participant offers such shares for sale to a person or entity
resident in Australia, the offer may be subject to disclosure requirements under
Australian law.  The Participant should obtain legal advice on the Participant’s
disclosure obligations prior to making any such offer.

Canada

Terms and Conditions

Settlement.  The following provision supplements Section 4 of the Agreement:  

Notwithstanding any discretion contained in Section 7 of the Plan to the
contrary, the RSUs shall be settled in shares of Common Stock only.

 

 

--------------------------------------------------------------------------------

 

Notifications

Securities Law Notice.  The Participant will not be permitted to sell or
otherwise dispose of the shares of Common Stock acquired under the Plan within
Canada.  The Participant will only be permitted to sell or dispose of any shares
of Common Stock acquired under the Plan if such sale or disposal is made through
the designated broker appointed under the Plan and takes place outside of Canada
through the facilities of an exchange on which such shares of Common Stock are
traded.  The shares of Common Stock are currently traded on the NASDAQ.

Foreign Account / Assets Reporting Information. Foreign property, including
shares, options to purchase shares, and other rights to receive shares (e.g.,
RSUs) of a non-Canadian company held by a Canadian resident Participant must
generally be reported annually on a Form T1135 (Foreign Income Verification
Statement) if the total cost of his or her foreign property exceeds C$100,000 at
any time during the year.  Thus, such options and RSUs must be reported
(generally at a nil cost) if the C$100,000 cost threshold is exceeded because
other foreign property is held by the Participant.  When shares are acquired,
their cost generally is the adjusted cost base (“ACB”) of the shares.  The ACB
ordinarily is equal the fair market value of the shares at the time of
acquisition, but if the Participant owns other shares of the same company, this
ACB may have to be averaged with the ACB of the other shares.

India

There are no country-specific provisions.

Italy

Terms and Conditions

Data Privacy. Notwithstanding any provision of the Agreement, this section in
the Appendix applies in regards to data privacy in Italy.  

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, the Participant’s name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any shares of stock
or directorships held in the Company, details of all RSUs or any other
entitlement to shares of stock awarded, cancelled, exercised, vested, unvested
or outstanding in the Participant’s favor, for the exclusive purpose of managing
and administering the Plan (“Data”).

The Participant also understands that providing the Company with the
Participant’s Data is necessary for the performance of the Plan and that the
Participant’s denial to provide such Data would make it impossible for the
Company to perform its contractual obligations and may affect the Participant’s
ability to participate in the Plan.  The Controller of personal data processing
is Sabre Corporation, with registered offices at 3150 Sabre Drive, Southlake,
Texas 76092, United States of America, and, pursuant to Legislative Decree no.
196/2003, its representative in Italy is Sabre Italia S.r.l. with registered
offices at Via Carlo Veneziani 56 cap 00148 Rome Italy.  The Participant
understands that the Participant’s Data will not be publicized, but it may be
transferred to Morgan Stanley Smith Barley LLC, banks, other financial
institutions or brokers and/or their agents involved in the management and
administration of the Plan.  The Participant further understands that the
Company and/or any Affiliated Entity will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Participant’s participation in the Plan, and that the Company and/or any
Affiliated Entity may each further transfer Data to third parties assisting the
Company in the implementation, administration and management of the Plan,
including any requisite transfer to Morgan Stanley Smith Barney LLC, or another
third party with whom the Participant may elect to deposit any shares acquired
under the Plan.  Such recipients may receive, possess, use, retain and transfer
the Data in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan.  The
Participant understands that these recipients may be located in the European
Economic Area, or elsewhere, such as the United States.  Should the Company
exercise its discretion in suspending all necessary legal obligations connected
with the management and administration of the Plan, it will delete the
Participant’s Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.

 

 

--------------------------------------------------------------------------------

 

The Participant understands that Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data is
collected and with confidentiality and security provisions as set forth by
applicable Italian data privacy laws and regulations, with specific reference to
Legislative Decree no. 196/2003.

The processing activity, including communication, the transfer of the
Participant’s Data abroad, including outside of the European Economic Area, as
herein specified and pursuant to applicable Italian data privacy laws and
regulations, does not require the Participant’s consent thereto as the
processing is necessary to performance of contractual obligations related to
implementation, administration and management of the Plan.  The Participant
understands that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
the Participant has the right to, including but not limited to, access, delete,
update, ask for rectification of the Participant’s Data and stop, for legitimate
reason, the Data processing.  Furthermore, the Participant is aware that the
Participant’s Data will not be used for direct marketing purposes.  In addition,
the Data provided can be reviewed and questions or complaints can be addressed
by contacting the Participant’s human resources department.

Plan Document Acknowledgement.  In accepting the RSUs, the Participant
acknowledges that he or she has received a copy of the Plan and this Agreement
and has reviewed the Plan and this Agreement, in their entirety and fully
understands and accepts all provisions of the Plan and this Agreement.

The Participant further acknowledges that he or she has read and specifically
and expressly approves the following sections of the Agreement: Sections 3, 4,
5, 8, 17 and 18 and the Data Privacy section included in this Appendix.

Notifications

Foreign Account / Assets Reporting Information.  If the Participant is an
Italian resident and holds investments or financial assets outside of Italy
(e.g., cash, RSUs, shares) during any fiscal year which may generate income
taxable in Italy (or if the Participant is the beneficial owner of such an
investment or asset even if the Participant does not directly hold the
investment or asset), the Participant is required to report such investments or
assets on his or her annual tax return for such fiscal year (on UNICO Form, RW
Schedule, or on a special form if the Participant is not required to file a tax
return).

Poland

There are no country-specific provisions.

Singapore

Notifications

Securities Law Notice.  The grant of the RSUs is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”) under which it is exempt from the
prospectus and registration requirements under the SFA and is not made to the
Participant with a view to the shares being subsequently offered for sale to any
other party.  The Plan has not been lodged or registered as a prospectus with
the Monetary Authority of Singapore.  The Participant should note that the RSUs
are subject to section 257 of the SFA and the Participant should not make (i)
any subsequent sale of the shares in Singapore, or (ii) any offer of such
subsequent sale of the shares in Singapore, unless such sale or offer is made:
(a) after six (6) months from the Grant Date; or (b) pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the
SFA. 

Chief Executive Officer and Director Notification Obligation.  The Chief
Executive Officer (“CEO”), directors, associate directors or shadow directors of
a Singapore Affiliated Entity are subject to certain notification requirements
under the Singapore Companies Act.  Specifically, such individuals must notify
the Singapore Affiliated Entity in writing of an interest (e.g., RSUs, shares of
Common Stock, etc.) in the Company or any related company within two business
days of (i) its acquisition or disposal, (ii) any change in a
previously-disclosed interest (e.g., upon vesting/settlement of RSUs or when
shares acquired under the Plan are subsequently sold), or (iii) becoming CEO or
a director.


 

 

--------------------------------------------------------------------------------

 

United Kingdom

Terms and Conditions

Taxes.  This provision supplements Section 8 of the Agreement:

If payment or withholding of any income tax due is not made within 90 days of
the end of the U.K. tax year giving rise to the income tax liability or such
other period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003 (the “Due Date”), the Participant agrees that the amount of
any uncollected income tax shall (assuming the Participant is not a director or
executive officer of the Company (within the meaning of Section 13(k) of the
Exchange Act)), constitute a loan owed by the Participant to the Employer,
effective on the Due Date.  The Participant agrees that the loan will bear
interest at the then-current HM Revenue & Customs (“HMRC”) Official Rate and it
will be immediately due and repayable, and the Company and/or the Employer may
recover it at any time thereafter by any of the means referred to in this
Section 8.  If the Participant is a director or executive officer and income tax
is not collected from or paid by him or her by the Due Date, the amount of any
uncollected income tax may constitute a benefit to the Participant on which
additional income tax and national insurance contributions (“NICs”) may be
payable.  The Participant will be responsible for reporting any income tax due
on this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing the Company and/or the Employer for the value of any employee
NICs due on this additional benefit, which the Company and/or the Employer may
recover at any time thereafter by any of the means referred to in this Section
8.  

 

 